United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0925
Issued: June 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 2, 2018 appellant filed a timely appeal from a March 16, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated October 20, 2014, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 2014 appellant, then a 49-year-old automation clerk, filed an occupational
disease claim (Form CA-2) for carpal tunnel syndrome (CTS). She indicated that she first became
aware of her condition on July 1, 2014 and realized it was related to factors of her federal
employment on July 17, 2014. On the portion of the claim form that requested an explanation of
the relationship between her employment and the claimed condition appellant described her
symptoms and identified objective studies that she believed supported a diagnosis of CTS. On the
reverse side of the claim form the employing establishment indicated that appellant had not
stopped working and there were no changes to her work assignment.
A July 1, 2014 bilateral upper extremity electromyography and nerve conduction velocity
(EMG/NCV) study revealed evidence of bilateral carpal tunnel syndrome which was severe on the
right side and moderate on the left side. There was no evidence of cervical radiculopathy,
plexopathy, or neuropathy. However, there was evidence of spasm in the cervical paraspinal.
In a development letter dated September 17, 2014, OWCP acknowledged receipt of
appellant’s claim and informed her that additional evidence was necessary to establish her claim.
It requested that she respond to an attached questionnaire in order to substantiate the factual
element of her claim. OWCP also requested medical evidence to establish a diagnosed medical
condition causally related to her federal employment. It afforded appellant 30 days to provide the
requested information.
In a July 17, 2014 report, Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon,
indicated that appellant had been employed for 22 years as an automation clerk. Appellant’s duties
consisted of pushing all-purpose containers (APC) weighing up to 1,100 pounds, repetitive lifting
and grasping, moving back and forth, twisting to swipe mail, bending, and stooping. She reported
that she performed these duties repetitively on a daily basis and that her bilateral wrist pain had
progressed over a period of time. Dr. Shade related appellant’s complaints of pain, numbness,
tingling sensation, and stiffness radiating into the left forearm/elbow. He noted that the July 1,
2014 EMG/NCV results revealed bilateral CTS and evidence of spasms in the cervical paraspinals.
Dr. Shade diagnosed bilateral CTS, bilateral thumb tenosynovitis (trigger finger), and left cubital
tunnel syndrome. He reported that he had reviewed the physical requirements of an automation
clerk. Dr. Shade opined that appellant’s “complaints and diagnoses are directly related to the
compensable injury for the date of [July 1, 2014].” He explained that appellant’s injuries were
caused by pushing APC’s that weigh up to 1,100 pounds, repetitive lifting and grasping, moving
back and forth, twisting to swipe mail, bending, and stooping. Dr. Shade reported that appellant’s
mechanism of injury was directly causally related to the injury that appellant sustained.
By decision dated October 20, 2014, OWCP denied appellant’s claim finding that she had
not met her burden of proof to establish the factual component of fact of injury. It noted that
appellant had not responded to its September 17, 2014 factual questionnaire regarding the specific
employment duties she believed caused or contributed to her condition. OWCP concluded,
therefore, that he had not met the requirements to establish an injury as defined by FECA.
Additional medical evidence was submitted after OWCP’s October 20, 2014 denial
decision. In reports dated November 7, 2014 to January 7, 2015, Dr. Shade related that appellant

2

continued to experience numbness and a tingling sensation in her bilateral hands and wrists in
addition to pain, numbness, and a tingling sensation in her left elbow. He also noted appellant’s
complaint of left knee pain as a result of constant twisting while moving 15- to 20-pound trays.
Dr. Shade reported examination findings of tenderness upon manual palpation of the left knee and
reviewed diagnostic testing results. He diagnosed bilateral CTS, tenosynovitis of the bilateral
thumbs, left cubital tunnel syndrome, left elbow mild bursitis, chondromalacia of left knee patella,
and left knee osteoarthritis. Dr. Shade noted that appellant was incapacitated from work beginning
December 3, 2014.
No additional evidence was submitted into the record until 2017.
OWCP received a September 5, 2017 work status note by Dr. Shade who indicated that
appellant could return to full duty on September 5, 2017.
On September 8, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging that on
August 31, 2017 she sustained a recurrence of her claimed July 1, 2014 employment injury. She
related that the recurrence occurred when lifting trays from pallets weighing up to 25 pounds and
loading them on the ledge. Appellant stopped work on September 1, 2017 and returned on
September 2, 2017.
In a letter dated September 18, 2017, OWCP informed appellant that it could not consider
a recurrence on a denied claim. It advised her that no further action would be taken concerning
her claim.
OWCP received a Family and Medical Leave Act (FMLA) certification form dated
September 20, 2017. Appellant noted a date of injury of July 1, 2014. She reported diagnoses of
bilateral CTS, tenosynovitis of the bilateral thumbs, bilateral cubital tunnel syndrome, and left
elbow bursitis.
Additional medical reports from Dr. Shade were submitted. In an October 16, 2017 report,
Dr. Shade related that he examined appellant for a work injury to the bilateral wrists on
July 1, 2014. He indicated that appellant was employed as an automation clerk and described her
repetitive duties. Dr. Shade noted that appellant complained of pain, numbness, tingling sensation,
and stiffness radiating into the left forearm/elbow and pain associated with grasping objects. He
diagnosed bilateral CTS, tenosynovitis of the bilateral trigger fingers, and left cubital tunnel
syndrome. Dr. Shade opined that appellant’s injuries were caused by pushing APC’s that weigh
up to 1,100 pounds, repetitive lifting and grasping, moving back and forth, twisting to swipe mail,
bending, and stooping.
In a February 5, 2018 report, Dr. Shade noted appellant’s continued symptoms of her
bilateral hands and wrists, left elbow, and left knee. He related that appellant had worked as a mail
processing clerk since 1991 and described her employment duties. Neurological examination
showed altered gait due to pain. Dr. Shade diagnosed bilateral carpal tunnel syndrome,
tenosynovitis of the bilateral thumbs, left elbow mild bursitis, left knee chondromalacia, and
osteoarthritis of the left knee.
According to a Form CA-110 memorandum of a phone bank call dated February 12, 2018,
OWCP advised appellant to exercise the appeal rights provided with the October 20, 2014
3

decision. It sent appellant a copy of the October 20, 2014 OWCP decision with attached appeal
rights.
On March 2, 2018 appellant requested reconsideration. She explained that, since her injury
on July 1, 2014, she had worked full duty, 10 to 12 hours a day, since and before April 1991.
Appellant asserted that all of her duties consisted of her doing repetitive movement on a daily basis
for almost 28 years. She resubmitted Dr. Shade’s October 16 and November 17, 2017 and
February 5, 2018 reports.
By decision dated March 16, 2018, OWCP denied appellant’s reconsideration request as it
was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
Timeliness is determined by the document receipt date of the request for reconsideration as is
indicated by the “received date” in the integrated Federal Employees’ Compensation System
(iFECS).5 OWCP will consider an untimely request for reconsideration only if the request
demonstrates clear evidence of error on the part of OWCP in its most recent decision.6 The request
must establish on its face that such decision was erroneous.7 Where a request is untimely and fails
to demonstrate clear evidence of error, OWCP will deny the request for reconsideration without
reopening the case for a review of the merits.8
OWCP, however, may not deny an application for reconsideration solely because the
application was untimely filed. It may consider an untimely application for reconsideration if the
evidence or argument contained in the reconsideration request demonstrates clear evidence of error
on the part of OWCP.9 In this regard, OWCP will conduct a limited review of how the newly

2

This section provides in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.607.

4

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
5

Id. at Chapter 2.1602.4(b).

6

20 C.F.R. § 10.607(b).

7

Id.

8

Id. at § 10.608(b).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

4

submitted evidence bears on the prior evidence of record.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.12 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.13 The evidence submitted must not
only be of sufficient probative value to create a conflict in medical opinion or demonstrate a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.14
The Board has held that even a report such as a detailed, well-rationalized medical report which,
if submitted before the denial was issued, would have created a conflict in medical evidence
requiring further development is insufficient to demonstrate clear evidence of error.15 OWCP
procedures further provide that the term clear evidence of error is intended to represent a difficult
standard.16 If clear evidence of error has not been presented, OWCP should deny the application
by letter decision, which includes a brief evaluation of the evidence submitted and a finding made
that clear evidence of error has not been shown.17
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.18
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP regulations establish a one-year time limit for requesting reconsideration, which
begins on the date of the original merit decision. The most recent merit decision was OWCP’s
October 20, 2014 decision, which denied appellant’s occupational disease claim. OWCP received
her request for reconsideration on March 2, 2018, which was outside the one-year time limit.
10

See id.; Nelson T. Thompson, 43 ECAB 919 (1992).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

13

See Leona N. Travis, 43 ECAB 227, 240 (1991).

14

Annie L. Billingsley, 50 ECAB 210 (1998).

15

A.R., Docket No. 15-1598 (issued December 7, 2015).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.5a (October 2011).

17

Id.

18

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

5

Consequently, appellant must demonstrate clear evidence of error by OWCP in denying her claim
for compensation.19
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s October 20,
2014 merit decision or shift the weight of the evidence of record in her favor.
In support of her reconsideration request, appellant submitted medical reports by Dr. Shade
dated November 7, 2014 to February 5, 2018 regarding her treatment for diagnosed bilateral CTS,
tenosynovitis of the bilateral thumbs, left cubital tunnel syndrome, left elbow mild bursitis,
chondromalacia of left knee patella, and left knee osteoarthritis. Dr. Shade noted that appellant
worked as an automation clerk and described his employment duties. He reiterated his previous
opinion that appellant’s injuries were causally related to the repetitive duties of her employment.
These medical reports, however, are repetitive and substantially similar to Dr. Shade’s July 17,
2014 report, previously of record, and does not show error with respect to the October 20, 2014
decision.20 The Board has held that repetitive or cumulative evidence is insufficient to shift the
weight of the evidence in favor of the claimant.21
Appellant also submitted a statement explaining that she worked 10 to 12 hours a day since
April 1991 and that her job required repetitive movement on a daily basis. The new evidence does
not show error with respect to OWCP’s October 20, 2014 merit decision, which found that the
evidence submitted was insufficient to establish fact of injury. Appellant has not explained how
the submission of this evidence raises a substantial question concerning the correctness of OWCP’s
decision. Her claim was denied because she failed to establish her employment factors. Therefore,
this evidence does not, on its face, show that OWCP erred when it denied her occupational disease
claim.22
The Board finds that the evidence appellant submitted on reconsideration is insufficient to
shift the weight of the evidence in favor of her claim or raise a substantial question that OWCP
erred in its October 20, 2014 decision. Thus, OWCP properly denied her request for
reconsideration because it was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

19

Supra note 6.

20

See L.M., Docket No. 14-1738 (issued March 2015).

21

See D.E., 59 ECAB 438 (2008); see also A.F., Docket No. 11-1297 (issued December 20, 2011).

22

See J.E., Docket No. 15-0131 (issued September 9, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

